The opinion of the court was delivered by
Swayze, J.
This writ; removes proceedings taken for the condemnation of land for the purpose of building a public elevated boardwalk along the beach or ocean front of the borough of Longport. The prosecutor insists that tlie borough is without power to condemn the lands for that purpose. The Borough act of 1897, in section 28 (Pamph. L., p. 298), gives the council power to pass ordinances for the construction, of public walks along any beach or ocean front. Section 33 gives it power by ordinance; to construct public walks, along any beach or ocean front. Section 35 authorizes the condemnation of land whenever necessary for any public work, improvement or use authorized by the act. These sections seem to he ample to give the borough power now sought to be exercised, unless the objection urged by the prosecutors is well taken, that such a public walk cannot be erected unless within the bounds of a street already laid out. It is insisted that the proceedings should he governed by the act of 1899, which first authorized the boroughs to construct public walks along the *280beach or ocean front, but we think that the very fact that eight years before the Borough act of 1897 was passed public walks of this character had been recognized by our legislation is sufficient to indicate that the power meant to be given to the boroughs by the act of 1897 included the power to make an improvement of that character. There is no force in the objection that the procedure provided for condemnation in the Borough act of 1897 has been superseded by the General Condemnation act of 1900 (Pamph. L., p. 79), for bj the act of 1903 (Pamph. L., p. 393) it is made lawful for boroughs to condemn lands in the manner and by the proceedings provided by law in all cases in 'which authority has been or may hereafter be given to boroughs to acquire lands for any public work, improvement or use. Such power, if not given by the General Borough act, was certainly given by another act passed in 1903. Pamph. L., p. 215.
The proceedings are therefore affirmed, with costs.